Citation Nr: 0127424	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-08 026	)	DATE
	)
	)                

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder.


FINDINGS OF FACT

1.  There is no credible, supporting evidence that the 
claimed in-service stressors occurred.

2.  The preponderance of the evidence is against a finding 
that the veteran has post-traumatic stress disorder as a 
result of in-service stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records show that he served 
in the tax free combat zone aboard the USS Waddell from April 
1969 to July 1970.  He was awarded the National Defense 
Service Medal and the Vietnam Service Medal.  His military 
occupational specialty was boatswain's mate.

An undated letter received at the RO in March 1983 shows that 
the veteran was suffering from "mental problems" since 
1977.  The VA physician stated that the veteran was under his 
care and had become depressed, suicidal, and alcoholic over 
the years.  In an August 1983 letter from the same VA 
physician, he stated that the veteran had been disabled 
because of "mental problems" since February 1978.  

A March 1996 VA psychiatric evaluation report shows the 
veteran reported he had a bipolar disorder.  He stated he was 
in the Navy between August 1968 and July 1970.  He stated he 
began using alcohol as a teenager and while he was in the 
Navy and in Vietnam.  The veteran stated that he had been 
admitted for hospitalization in 1980 for depression, but he 
noted that it was drug and alcohol related.  He stated he 
underwent alcohol rehabilitation in 1983 as well.  The 
veteran reported that he had been in jail from 1985 to 1987 
for possession of an explosive device, in which he used a jar 
of gasoline and a rag to blow up a house.  The examiner 
stated that he did not see sufficient evidence to justify a 
diagnosis of bipolar disorder, but that there was a lengthy 
history of drug and alcohol dependence.  He stated that it 
was his opinion that the veteran suffered from the following 
disorders: (1) major depressive disorder and (2) 
polysubstance abuse and addiction, which he noted was in 
remission.

An August 1998 VA hospitalization summary report shows that 
the veteran was admitted due to suicidal ideation.  The 
veteran reported that he was in the Navy from 1968 to 1970 
and that he saw combat in Vietnam.  The examiner stated that 
the veteran met the criteria for post-traumatic stress 
disorder "from Vietnam combat."

An October 1998 VA post-traumatic stress disorder clinical 
team intake evaluation shows that the veteran reported being 
depressed and having nightmares with a recurrent dream of a 
ship that got blown up and having to evacuate his ship while 
on active duty.  The veteran stated that while in service, he 
loaded five-inch guns and rocket launchers.  He further 
reported that a rocket came through the mess deck of his ship 
one night while everyone was asleep.  The veteran stated he 
was hospitalized for treatment of a skin infection and stated 
he saw many maimed soldiers and saw many die in the hospital.  
Testing revealed that the veteran met the diagnosis of post-
traumatic stress disorder.  A diagnosis of post-traumatic 
stress disorder was entered with a notation to rule out 
bipolar disorder versus major depressive disorder.

VA treatment records dated from October 1998 to June 1999 
show that the veteran was receiving treatment at the post-
traumatic stress disorder clinic.

A December 1998 VA psychiatric evaluation report shows the 
veteran reported that he was on the USS Waddell.  He stated 
that the ship had received incoming attacks but noted that he 
received no injuries.  The examiner stated that the veteran 
implied that being exposed to occasional floaters and having 
to pick up occasional injured service members was very 
stressful for him.  The examiner stated that the veteran 
indicated that this is what caused his post-traumatic stress 
disorder.  The veteran reported that he was in the post-
traumatic stress disorder program.  The examiner stated that 
the veteran implied that his problems began in Vietnam as a 
result of the horrifying stress and of his involvement with 
alcohol, marijuana, heroin, opium, etc.  He stated that when 
he asked the veteran what his post-traumatic stress disorder 
symptoms were, he stated he was hypervigilant.

The examiner noted that he had reviewed the claims file and 
that such did not show a diagnosis of either post-traumatic 
stress disorder or bipolar disorder.  He reported his 
findings as to the veteran's mental status.  He stated he 
could not determine whether the veteran ever had a 
schizophrenic break or whether or not he truly had symptoms 
of bipolar disorder.  The examiner stated that he could not 
make a diagnosis of post-traumatic stress disorder based upon 
the few things that the veteran had told him.  He added, "I 
certainly do not feel the stressors are up to par that might 
cause post-traumatic stress disorder unless it was secondary 
to imprisonment."  The examiner did not recommend diagnostic 
testing.  The diagnoses he entered were major depression, 
recurrent; "elements of bipolar are described; elements of 
post-traumatic stress disorder are described;" and status 
post alcohol and polysubstance abuse, allegedly in remission.

In a statement received by the veteran in June 1999, he 
stated he was assigned to a guided missile destroyer doing 
duty out of Japan.  He stated that he was there to support 
ground troops and pick up downed pilots in the water.  The 
veteran stated that they would have to be on duty for 12 
hours at a time.  He stated that when time came for rest and 
relaxation that he would drink and do drugs to cover the fear 
and anxiety and stress of what was going on around him.  The 
veteran reported that he would never forget a ship being 
blown up while the USS Waddell was present.  He stated that 
he would not forget the fear in the captain's eyes as they 
departed.  The veteran also reported that the ship had fired 
a missile and that the missile came back towards the ship and 
the ship had to detonate it so it would not blow up the ship.  
He stated that these events were intrusive thoughts to him; 
however, he noted that the worst memory was that he had 
developed a fungus in his pubic area.  The veteran reported 
he was hospitalized as a result and that when he got out of 
the hospital, things were not the same anymore and he wanted 
to get out of service.  

In a July 1999 letter from the veteran's mother, she stated 
that the person that went into service was not the same 
person that came back.  She stated that when the veteran 
returned from service, he was doing drugs and alcohol and had 
difficulty holding onto a job.

In a July 1999 letter, a VA physician and a VA therapist 
stated that the veteran had been treated at VA by the post-
traumatic stress disorder clinical team.  They stated that 
the veteran had received an intake evaluation in September 
1998 and that he was referred for "combat-related" post-
traumatic stress disorder, stemming from his experiences in 
Vietnam.  They stated the veteran experienced recurring 
nightmares, difficulty with sleep, hypervigilance, avoidance, 
social isolation, emotional detachment, and depression.  They 
entered diagnoses of post-traumatic stress disorder, blood 
pressure, and alcohol dependence, which they noted was in 
full remission.

In September 1999, the RO submitted the veteran's information 
as to his stressors to the United States Armed Services 
Center for Research and Unit Records (USASCRUR) for 
verification of the veteran's stressors.  

A September 1999 VA psychiatric evaluation report shows that 
the examiner noted that the veteran had been in treatment for 
post-traumatic stress disorder for over a year and that he 
went to the post-traumatic stress disorder clinic every week.  
The examiner noted that he had had an opportunity to review 
the claims file and reported relevant facts.  The veteran 
reported that he would get five to six hours of sleep a night 
and had nightmares of "the ship being blown up in [the] 
Vietnam Harbor," which he stated occurred three times per 
week.  He stated that another Naval ship was mined and blew 
up about 5000 feet from him and he felt that it could have 
been him that was involved in the explosion.  The veteran 
stated that for two weeks, he saw some severely damaged 
Vietnam veterans, which was upsetting to him.  He further 
stated that he was traumatized when a missile allegedly hit a 
mess deck shortly after he and many others had left.  The 
examiner noted that the veteran had previously reported that 
this occurred while he was sleeping.  The veteran reported 
that he saw several body bags fished out of the ocean and 
that he may have handled one or two of them.  He further 
reported that he was frightened when a missile fired by the 
USS Waddell made a full turn and came back at the ship and 
had to be destroyed by the ship's anti-missile defense 
system.  The examiner stated that the veteran described a 
great deal of racial tension.

The VA examiner stated the following, in part:

The veteran was clinically angry but not 
clinically anxious and not clinically 
depressed.  I frankly did not feel the 
veteran was a valid historian and did not 
feel that the stressors described in this 
history are responsible for many of the 
problems that the veteran is blaming 
those stressors for.  It is important to 
note that the veteran was never 
functioning "in country" per s[e] but 
rather aboard the USS Waddell. 

The stressors described, although 
certainly stressful, I frankly do not 
believe have caused the unbelievable 
amount of damage that the veteran is 
ascribing to those stressors.  It is also 
important to note that the veteran never 
alluded in any fashion whatsoever to any 
of the alleged symptoms of [post-
traumatic stress disorder] until he came 
to San Diego and began his treatment 
here.  The extensive evaluation by [the 
VA examiner] in 1996 would certainly have 
mentioned something if these stressors 
were as prominent and forceful and 
causative as they now appear to be to the 
veteran.  

His past history of antisocial behavior, 
including fire bombs, bombing a house, as 
well as polysubstance abuse and multiple 
jail terms for polysubstance abuse and 
alcohol dependence, also make me question 
the veteran's historical integrity.

The examiner entered diagnoses of bipolar disorder, mixed 
type, ongoing; alcohol dependency, currently in remission; 
and polysubstance abuse, including cocaine, heroin, and 
hallucinogens, in remission by history; and elements of post-
traumatic stress disorder.

In June 2000, the RO sent a follow-up letter to the USASCRUR 
requesting verification of the veteran's stressors.  

In an August 2000 letter, a VA physician stated that the 
veteran had been under his care since October 1998 and had 
attended post-traumatic stress disorder therapy groups 
regularly.  He stated, "This veteran reports that he 
participated in combat operations in waters immediately 
adjacent to the Vietnam coast.  He experienced artillery 
fire.  He was exposed to, and continues to be troubled by[,] 
the dead and [the] wounded he saw."  The VA physician stated 
that the veteran continued to suffer from post-traumatic 
stress disorder symptoms.  

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he stated that the most destructive event during 
service was when he was incapacitated for two weeks in Japan 
and unable to leave his ward due to treatment for a form of 
jungle rot.  He stated he was unable to leave and had no 
choice but to continuously see maimed and mutilated men over 
and over until his release from the hospital.  He stated that 
this "horrendous experience" would be played in his mind 
over and over.  

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the June 2000 rating decision on appeal and 
the September 2001 statement of the case, the RO informed the 
veteran of the evidence necessary to establish service 
connection for post-traumatic stress disorder.  In the 
September 2001 statement of the case, the RO also included 
the pertinent regulations that applied to the veteran's claim 
for service connection.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, the Disabled American Veterans.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran has stated that he has received 
treatment from VA only.  The record reflects that the RO has 
obtained the VA treatment records.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for post-traumatic stress disorder that have not 
been associated with the claims file.  Finally, in accordance 
with its duty to assist, the RO had the veteran undergo 
several VA examinations related to his claim.

The Board is aware that the RO submitted a request to the 
USASCRUR for verification of the veteran's stressors in 
September 1999.  In June 2000, the RO submitted a follow-up 
request.  No response has been received.  In the September 
2001 statement of the case, the RO informed the veteran that 
he needed to submit more detailed information as to his 
stressors, including mores specific dates of the occurrences.  
The veteran was informed that he needed more specific 
information and given an opportunity to submit more detailed 
evidence, and he has not submitted any further detail as to 
his stressors.  The Board finds that the RO need not continue 
to send requests to the USASCRUR without more information as 
to dates of the occurrences of the stressors.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131(b) (West 
1991); 38 C.F.R. § 3.303(d) (2001).  

Post-traumatic stress disorder requires (i) medical evidence 
diagnosing post-traumatic stress disorder, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor or stressors, and (iii) credible 
supporting evidence that the claimed in-service stressor or 
stressors occurred.  38 C.F.R. § 3.304(f) (2001); see also 
Cohen v Brown, 10 Vet. App. 128 (1997); 64 Fed. Reg. 32807 
(1999).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.; see 38 U.S.C.A. § 1154(b) (West 1991).

"Engaged in combat" requires that a veteran have 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99 (Oct. 1999); see 38 U.S.C.A. § 1154(b); Gaines v. West, 
11 Vet. App. 353, 359 (1998).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that § 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborating evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for post-traumatic stress 
disorder.  The Board finds the greater weight of the evidence 
to be against a diagnosis of post-traumatic stress disorder 
based upon an in-service stressor or stressors and that the 
greater weight of the evidence to be against a finding of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor(s).

The evidence in favor of a finding of post-traumatic stress 
disorder are the October 1998 post-traumatic stress disorder 
clinical team intake evaluation, the VA treatment records 
dated from October 1998 to June 1999 (showing diagnoses of 
post-traumatic stress disorder), the July 1999 letter from a 
VA physician and a VA therapist, and an August 2000 letter 
from a VA physician.  The veteran was clearly diagnosed with 
post-traumatic stress disorder by various VA physicians in 
these medical records.  However, the veteran's stressors have 
not been corroborated, which is a requirement in granting 
service connection for post-traumatic stress disorder.  See 
38 C.F.R. § 3.304(f).  As stated above, the RO submitted the 
veteran's information to the USASCRUR.  When no response was 
supplied, the RO informed the veteran that additional 
information was needed.  The veteran could not pin down the 
date of the other ship exploding near the USS Waddell.  He 
did not attempt to provide more detailed information, except 
to state that it occurred while he was in service.  
Regardless, although the examiners are competent to provide a 
diagnosis of post-traumatic stress disorder, they are not 
competent to state that the veteran's alleged stressors are 
in fact true.  Here, there is no evidence to corroborate the 
veteran's allegations that these stressors occurred.  See id.  
Thus, although this evidence may be supportive of the 
veteran's claim, it does not assist him in all the 
requirements necessary for a grant of service connection for 
post-traumatic stress disorder.  Without corroboration of the 
veteran's alleged in-service stressors, service connection 
cannot be granted.

The evidence against the veteran's claim are the March 1996, 
December 1998, and September 1999 VA psychiatric evaluation 
reports.  In the March 1996 evaluation report, the examiner 
did not enter a diagnosis of post-traumatic stress disorder.  
More importantly, in the December 1998 and September 1999 
evaluation reports, the examiners made specific findings that 
the veteran did not have post-traumatic stress disorder based 
upon in-service stressors that he reported.  In the December 
1998 report, the VA examiner stated that the stressors were 
not adequate to make a diagnosis of post-traumatic stress 
disorder.  In the September 1999 evaluation report, the 
examiner stated that he did not find that the veteran had 
post-traumatic stress disorder and did not believe the 
veteran's report of history of what happened in service.  In 
effect, the sufficiency of the reported stressors was 
questioned, as the veteran's credibility as a historian.  
These three evaluation reports are against the veteran's 
claim for service connection for post-traumatic stress 
disorder in that they either did not provide a supported 
diagnosis of post-traumatic stress disorder or specifically 
refuted a diagnosis of post-traumatic stress disorder that 
had been offered elsewhere.

In considering the evidence that supports the veteran's claim 
for service connection for post-traumatic stress disorder, 
the Board notes that the VA treatment records show diagnoses 
of post-traumatic stress disorder without any report of the 
alleged stressors, which must underlie any such properly 
supported diagnosis.  The July 1999 letter from the VA 
physician and the VA therapist indicates only that the 
veteran engaged in combat, a circumstance not otherwise 
substantiated by the record.  They do not specify the 
veteran's alleged combat.  The United States Court of Appeals 
for Veterans Claims (the Court) has held that where a 
physician has given no supporting evidence for his or her 
conclusion, such is of limited probative value.  Bloom v. 
West, 12 Vet. App. 185 (1999).  Additionally, the Court has 
also held that the weight of a medical opinion is diminished 
where that opinion is based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board finds such medical records have little 
probative value especially when compared to the December 1998 
and September 1999 VA psychiatric evaluation reports, wherein 
the VA examiners stated specifically and comprehensively why 
they found that the veteran did not have post-traumatic 
stress disorder.  

However, even if the examiners had stated specifically as to 
what in-service stressors deemed sufficient to support a 
diagnosis of post-traumatic stress disorder, those stressors 
have not been corroborated.  A review of the evidence of 
record reveals no supporting lay statements from the 
veteran's fellow unit members or others who may have 
witnessed or participated in the alleged events.  A non-
combat veteran's lay testimony regarding in-service stressors 
is insufficient to establish the occurrence of the stressor 
or stressors and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  
Cohen, 10 Vet. App. 128 (citing Doran v. Brown, 6 Vet. 
App. 283, 289 (1994)).  The Board also notes that credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396.  The 
evidentiary record in this case clearly shows that a properly 
supported diagnosis of post-traumatic stress disorder has not 
been substantiated, and there is no evidence that the veteran 
served in combat or was exposed to life-threatening 
situations on isolated occasions.  In summary, the veteran's 
military records show an occupational specialty not 
specifically linked to combat during active duty and that he 
is without combat awards or citations or corroborated 
"combat" exposure.  The Board will not concede that he 
engaged in "combat" without corroborating evidence.

The Board finds that the evidence against the veteran's claim 
for service connection for post-traumatic stress disorder 
outweighs the evidence that supports the veteran's claim.  
Again, all the diagnoses of post-traumatic stress disorder 
are based upon reported in-service stressors, which have not 
been corroborated.  Those examiners who determined that the 
veteran did not have post-traumatic stress disorder had 
reviewed the claims file, including the veteran's report of 
in-service stressors, and determined that the veteran did not 
have post-traumatic stress disorder based upon those ins-
service stressors.  One examiner stated that it was possible 
that the veteran could have post-traumatic stress disorder as 
a result of his post service imprisonment, which would not 
establish a nexus between the diagnosis of post-traumatic 
stress disorder and the veteran's service.  The Board accords 
the determinations that the veteran does not have post-
traumatic stress disorder (due to in-service stressors) more 
probative value than those examinations wherein the examiners 
entered diagnoses of post-traumatic stress disorder without 
reporting the stressor or stressors upon which the diagnosis 
was based or those that diagnosed post-traumatic stress 
disorder without supporting evidence that such in-service 
stressors occurred.  The Board is not bound to accept medical 
opinions which are based on a history supplied by the 
veteran, where that history is unsupported or based on 
inaccurate factual premises.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. 
App. 69 (1993).  For these reasons, the Board determined that 
the veteran does not have post-traumatic stress disorder 
based upon his service in Vietnam.

The Court has held that it is not error for the Board to 
favor the opinion of one competent medical report over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. 
App. 429 (1995).  Moreover, the Board is not required to 
accept a physician's diagnosis "[j]ust because a physician 
or other health care professional accepted the appellant's 
description of his [wartime] experiences as credible and 
diagnosed the veteran as suffering from [post-traumatic 
stress disorder]."  West v. Brown, 7 Vet. App. 70, 77 (1994) 
quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
Here, the Board finds the December 1998 and September 1999 VA 
psychiatric evaluation reports wherein the examiners stated 
the veteran did not meet the criteria for a diagnosis of 
post-traumatic stress disorder are far more probative than 
the reports by examiners who entered diagnoses of post-
traumatic stress disorder without any basis for the 
diagnosis, except history reported by the veteran.  The Board 
finds that a diagnosis based upon history solely provided by 
the veteran has little to no probative value.  

In conclusion, the Board has determined that there is no 
supporting evidence that the claimed in-service stressors 
actually occurred.  West v. Brown, 7 Vet. App. 70, 79-80 
(1994).  Thus, there is no diagnosis of post-traumatic stress 
disorder shown to be related to recognized military 
stressors.  Although the veteran has alleged that he has 
post-traumatic stress disorder related to his service in 
Vietnam, he is not competent to make a such a diagnosis, as 
that requires a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit of the 
doubt standard can be applied; the preponderance of the 
evidence is against the claim of service connection for post-
traumatic stress disorder and the veteran's appeal is denied, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55. 



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

